Citation Nr: 0511459	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis, and if the claim is reopened, whether 
service connection is warranted.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision which denied service 
connection for a back disorder, and which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for sinusitis.  The veteran 
subsequently perfected her appeal of these two issues.

In December 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  At the hearing, she 
requested that the record be kept open for a 60-day period to 
permit submittal of additional records to the Board.  In 
January 2005, and again in February 2005, the Board received 
additional evidence from the veteran.  This additional 
evidence did not include a waiver of the veteran's right of 
prior RO consideration of this newly submitted evidence

The decision below reopens the previously denied claim for 
service connection for sinusitis on the grounds that new and 
material evidence has been received.  The claim is granted 
only to this extent.  The reopened claim, along with the 
claim for service connection for a back disorder, are 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further development.  



FINDINGS OF FACT

1.  In April 1946, the RO notified the veteran of the initial 
denial of service connection for sinusitis and informed her 
of her appeal rights the same month.  She did not file a 
notice of disagreement to initiate further review of this 
decision.

2.  Evidence added to the record since April 1946, on the 
issue of service connection for sinusitis, is new, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The April 1946 RO decision, which denied service 
connection for sinusitis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

2.  New and material evidence has been received since April 
1946, and the claim of entitlement to service connection for 
sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for 
Sinusitis

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108 (West 
2002), which provides that, if new and material evidence is 
presented or secured with respect to a denied claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted, "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final when the veteran submits no communication indicating 
disagreement with the denial within one year after the date 
of notice thereof.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  As 
for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence received since the last final denial of the 
claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995). 

The veteran's attempt to reopen her claim for service 
connection for sinusitis from which the present appeal stems 
was filed in June 2002.  In April 1946, the RO initially 
denied the original service connection claim.  A letter dated 
in April 1946 notified the veteran of this decision and of 
her appellate rights.  The record does not include any 
evidence of communication from the veteran indicating 
disagreement with this decision.  She apparently attempted to 
reopen the same claim in or around 1962.  A February 1962 
confirmed rating decision does not explicitly state that 
service connection for sinusitis remains denied, but notes, 
among other things, that the "[c]ited report [apparently 
referring to the most recent VA medical examination report 
dated in May 1961] notes sinusitis not found."  This is the 
only reference specific to sinusitis in the 1962 confirmed 
rating decision.  

The Board finds no administrative notations of record 
indicating that the veteran was actually notified of the 1961 
confirmed rating decision.  Nor does the post-1961 record 
suggest that the veteran was subsequently made aware of this 
decision in some other way, albeit not in a notice 
accompanying a copy of the decision.  Indeed, the record 
contains no evidence of communication from the veteran at all 
after the issuance of this decision until 2002, when she 
sought to reopen the claim.  At no time in 2002 forward did 
she or the RO refer specifically to a 1961 denial.  In fact, 
the RO itself refers to only the initial 1946 denial of 
service connection for sinusitis.  See October 2002 rating 
decision.  Thus, the Board cannot conclude as a matter of law 
that the veteran had actual notice of the 1961 confirmed 
rating decision for the purposes of determining finality on a 
new and material evidence claim.  See generally Hauck v. 
Brown, 6 Vet. App. 518 (1994); Ruffin v. Principi, 16 Vet. 
App. 12 (2002).  Accordingly, the Board's decision herein 
evaluates this new and material evidence claim based on a 
finding that the initial, April 1946 rating decision, 
unappealed, is the last final decision for the purposes of 
determining whether the claim should be reopened. 

Evidence added to the record since April 1946 concerning the 
veteran's sinus problems includes VA and private medical 
records, as well as the veteran's continued statements about 
her belief that service connection is warranted for 
sinusitis.  In significant part, private medical records 
dated within the last several years provides a diagnosis of 
upper respiratory infection.  Also of record is a brief note 
of Dr. J.E.S. (private physician) written on a prescription 
pad in December 2004, which states that the veteran has 
chronic sinusitis "present since her days in the military 
service in the '40s."  

The medical records added to the claims folder after 1946 
constitute new evidence in the sense that they document more 
recent complaints of, and medical care given for, the claimed 
respiratory/sinus problem, none of which was of record in 
1946.  These records also constitute material evidence as 
they suggest the chronic, active nature of the claimed 
respiratory problem.  Therefore, they are relevant and 
material to the issue on appeal, and raise a reasonable 
possibility of substantiating the claim.  In consideration of 
the foregoing, and having found that new and material 
evidence has been presented since the last final denial of 
the claim, the claim of entitlement to service connection for 
sinusitis is reopened.  

The Board has reviewed the entire record to determine whether 
the reopened sinusitis claim warrants a favorable resolution 
at this juncture.  In this connection, the Board is of the 
opinion that Dr. J.E.S.'s December 2004 note that the veteran 
has had chronic sinusitis since the 1940s is not sufficient 
evidence to now grant service connection.  First, this 
"opinion" arguably is not even a true opinion on etiology, 
as it merely states, without explanation of the reasons 
therefor, that the veteran has had sinusitis since service.  
It apparently is based upon information relayed by the 
veteran that she purportedly has had recurrent sinusitis 
since the 1940s.  There is no independent evidence (that is, 
other than the veteran's allegations) that she has had 
persistent recurrent sinusitis attacks throughout the last 
half-century, nor an indication that Dr. J.E.S. had treated 
the veteran over the years for this condition, nor an 
indication that this doctor had reviewed the veteran's 
medical history related to this problem.  Therefore, this 
"opinion," is, at best, one doctor's preliminary 
observation that there could be some relationship between 
recently reported respiratory problems and sinusitis 
diagnosed and treated during service.           

In this connection, the Board notes that the law does not 
permit service connection based upon speculative or 
conjectural medical opinions on etiology.  See 38 C.F.R. § 
3.102 (2004).  See also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be medical nexus evidence to well-
ground cause of death claim).  

Inasmuch as the Board finds that further evidentiary 
development is warranted, the reopened sinusitis claim is the 
subject of the REMAND order, below.  

II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, including the claim here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a September 2002 
letter, sent before the unfavorable October 2002 rating 
decision, the RO advised the veteran of VA's assistance 
duties, the veteran's and VA's respective responsibilities in 
claim development, and the criteria for reopening a 
previously denied claim for service connection for sinusitis.

In April 2003, the RO sent the veteran a letter fully 
explaining the veteran's and VA respective responsibilities 
in claim development and what additional evidence is needed.  
In May 2003, through the Statement of the Case (SOC), the 
veteran was advised of what evidence is needed to prove the 
claim, what evidence and information are of record, what 
additional evidence is needed, and why the claim remains 
denied.  Also, through the SOC, the veteran was given notice 
of specific regulatory criteria pertaining to the duty to 
assist (38 C.F.R. § 3.159), which, among other things, 
explains that she could send any relevant evidence in her 
possession.  The SOC also set forth regulations governing the 
"new and material" evidence standard applicable to this 
claim.  
        
Accordingly, for purposes of reopening the veteran's claim, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for sinusitis has been received.  The claim is reopened, and 
the appeal is granted only to this extent.  


REMAND

In January 2005, and again in February 2005, the veteran 
submitted additional evidence in support of her claims 
herein.  The veteran has not waived her right of prior RO 
consideration of this newly submitted evidence.  
Consequently, the Board must return this case to the RO for 
review of the additional evidence and, if the claim remains 
denied, inclusion of the evidence in a supplemental statement 
of the case.  38 C.F.R. §§ 19.37, 20.1304; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).

Service Connection for a Back Disorder

During her testimony before the Board, the veteran testified 
that she underwent back surgery in the 1950s at the Flower 
Fifth Avenue Hospital in New York City, New York.  She also 
testified that she underwent additional back surgery in 1983 
at the Beth Israel Hospital in New York City, New York.  
Finally, she testified that she has received ongoing post 
service medical treatment for her back condition beginning 
three years after her discharge from the service, 1949.  
Under the circumstances presented herein, the RO should, with 
all necessary assistance from the veteran, attempt to obtain 
these records.

Service Connection for Sinusitis (Reopened)

The Board has reopened the previously denied sinusitis 
service connection claim.  However, it finds that further 
evidentiary development - namely, a VA medical examination 
following association with the claims folder of additional 
relevant evidence - is warranted before the reopened claim 
can be decided on its merits.  

The veteran's service medical records document diagnosis of, 
and treatment for, sinusitis in 1943.  The separation medical 
examination report also notes that sinusitis had been shown 
in June 1944.  Post-service medical records indicate that the 
veteran was diagnosed with upper respiratory infection within 
the last several years.  In December 2004, a private doctor 
indicated that the veteran has chronic sinusitis.  The 
record, however, does not contain a competent medical opinion 
specifically on the issue of etiology, and more specifically, 
on whether there is some cause-effect relationship between 
sinusitis noted in-service and recent upper respiratory/sinus 
problems.       

In consideration of the foregoing, the Board finds that 
further evidentiary development is warranted on the reopened 
sinusitis claim.  The appeal is REMANDED to the RO, via the 
AMC in Washington, D.C., for the following actions, after 
which de novo adjudication is to be undertaken by the RO:


1.  Medical Evidence.  The RO should ask 
the veteran to specifically identify all 
VA and non-VA medical facilities (or 
physicians) from which she received 
treatment or care for a back condition 
and for sinus or respiratory problems.  
Obtain and associate with the claims 
folder any such records not currently in 
the claims folder.  

As for her back disorder, the Board is 
specifically interested in treatment 
records from the Flower Fifth Avenue 
Hospital in New York City, New York, in 
the 1950s; and from the Beth Israel 
Hospital in New York City, New York, in 
1983.  As for her sinusitis condition, 
the Board is specifically interested in 
the treatment records from "Costal 
Recovery."  The veteran and/or her 
representative should be asked to 
provide, to the extent they can, more 
specific information, e.g., address of 
the facility and approximate dates of 
treatment received, as needed to 
facilitate this record search. 

2.  VA Medical Examination.  After 
completing the above directives, schedule 
the veteran for a VA C&P medical 
examination to determine, following a 
review of the claims folder, which should 
include a copy of this remand order, 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability less than 50 percent), 
that the claimed sinusitis is 
etiologically related to active service, 
and specifically to in-service diagnosis 
and treatment therefor.  

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine as requested herein without 
resorting to conjecture or speculation, 
he or she should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  Associate with the 
claims folder the written examination 
report, along with diagnostic testing 
records, if any.

3.  After completion of the above, review 
the entire claims folder, and conduct any 
other evidentiary development if 
warranted.  Ensure that all notice and 
assistance requirements of VCAA, 
consistent with the statute, VA 
regulations implementing VCAA, and 
controlling law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), have 
been met.

4.  Thereafter, readjudicate the 
veteran's claims for service connection 
for a back disorder and for sinusitis.   
If any determination remains unfavorable 
to the veteran, then she and her 
representative should be provided a 
Supplemental Statement of the Case and an 
opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

No action by the veteran is required until she receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran also is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. 
§§ 5109B, 7112).


	                     
______________________________________________
	WILLIAM M. YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


